Citation Nr: 9927617	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-23 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for a bilateral ankle 
disorder as secondary to service connected pes planus.

Entitlement to service connection for a bilateral leg 
disorder as secondary to service connected pes planus.

Entitlement to service connection for a bilateral knee 
disorder as secondary to service connected pes planus.

Entitlement to service connection for a bilateral hip 
disorder as secondary to service connected pes planus.

Entitlement to service connection for a low back disorder as 
secondary to service connected pes planus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to August 
1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in March 1994 that denied the claimed benefits.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for a 
bilateral ankle, bilateral leg, bilateral knee, bilateral 
hip, and low back disorder, all as secondary to service 
connected pes planus, are accompanied by supporting medical 
evidence.

2.  The claims for service connection are plausible.


CONCLUSION OF LAW

The claims for entitlement to service connection for a 
bilateral ankle, bilateral leg, bilateral knee, bilateral 
hip, and low back disorder, all as secondary to service 
connected pes planus, are well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a 
claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
some circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The record shows current diagnoses concerning the claimed 
disorders.  VA x-rays taken in July 1996 found degenerative 
changes in the hips, lumbosacral spine, and knees.  The 
veteran contends that these disorders are aggravated by his 
service-connected pes planus, and a July 1996 VA examination 
stated that pes planus could exacerbate the pain in these 
joints.  Concerning the veteran's ankles, a private treatment 
record dated in March 1997 stated that the ankle joints were 
well maintained, but that the subtalar joints showed 
degenerative disease consistent with pes planus.  The veteran 
has submitted evidence of diagnoses concerning the claimed 
disorders, as well as medical evidence of a connection to his 
service-connected pes planus.  The claims are plausible and 
therefore well grounded.


ORDER

The claims for entitlement to service connection for a 
bilateral ankle, bilateral leg, bilateral knee, bilateral 
hip, and low back disorder, all as secondary to service-
connected pes planus, are well grounded.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In a written brief submitted to the Board dated in May 1999, 
the veteran's representative stated that the conditions on 
appeal in this case were aggravated by the veteran's service 
connected pes planus, citing Allen v. Brown, 7 Vet. App. 439, 
448 (1995) in support of this contention.

The report of a VA examination conducted in July 1996 gives a 
diagnosis that x-rays would be done in order to rule out 
degenerative joint disease in the veteran's lower 
extremities, and that while pes planus does not cause 
degenerative joint disease, it could exacerbate the pain in 
these joints.  The veteran has submitted a well-grounded 
claim pertaining to aggravation as secondary to his service-
connected pes planus, and further development is necessary 
prior to deciding the veteran's claims.

Accordingly, this case is REMANDED for the following 
additional actions:  

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
ankles, legs, knees, hips, and low back 
since July 1998.  After securing any 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature of the veteran's 
ankle, leg, knee, hip, and low back 
disability.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should be asked to determine 
whether it is at least as likely as not 
that any disability found in the 
veteran's ankles, legs, knees, hips, or 
low back is either caused, or is 
otherwise aggravated by, his service 
connected pes planus.  All opinions 
concerning causation and aggravation as 
secondary to the veteran's pes planus 
should be clearly set forth in the 
examination report.

3.  The RO should readjudicate the issues 
concerning whether the veteran has a 
bilateral ankle disability, bilateral leg 
disability, bilateral knee disability, 
bilateral hip disability, or low back 
disability which have been caused by his 
service connected pes planus, or which 
have been aggravated, and whether any 
such aggravation is proximately due to or 
the result of his service-connected pes 
planus.  Allen v. Brown, 7 Vet. App. 439 
(1995).  If action taken is adverse to 
the veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case 
concerning all additional evidence added 
to the record and they should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals









